Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 13.1 Certification Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of CIBT Education Group Inc. (the Company) on Form 20-F for the year ended June 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Tim Leong, Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1 The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2 The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Tim Leong Tim Leong Chief Financial Officer December 31, 2007
